DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s response to election/restriction (filed 12/02/2021).
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1, 2, and 5) in the reply filed on 12/02/2021 is acknowledged.
Claims 3-4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A route search map data storage unit in claims 1 and 5
A vehicle control map data storage unit in claims 1 and 5
A table storage unit in claims 1, 2, and 5
A route search unit in claims 1 and 5
A judgment unit in claims 1 and 5
A start point search unit in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and route search map data storage unit”, the “vehicle control map data storage unit”, and the “table storage unit” do not cover the corresponding structure to perform the claimed limitations as recited in claims 1, 2, and 5. Similarly, it appears that the limitations “route search unit”, the “judgment unit”, and the “start point search unit” lack the corresponding structure in the specifications to perform the claimed limitations as recited in claims 1 and 5. Since the specifications fail to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 20-21 recites “vehicle control map data at a position corresponding to an intersection” while lines 17-18 recites “including an intersection in the vehicle control map data”. It is not clear to the examiner if the intersection as recited in lines 20-21 refer to the same intersection as recited in lines 17-18. The examiner recommends changing lines 20-21 to “at a position corresponding to the intersection”. The same rational applies to claim 5. Appropriate correction is required. 
Claim 1 line 20 recites “absence of vehicle control map data” while line 5 recites “store vehicle control map data used for vehicle control”. It is unclear to the examiner if the vehicle control map data that is recited in line 20 refers to the same vehicle control map data that is recited in line 5. The examiner recommends changing line 20 to “absence of the vehicle control map data”. The same rational applies to claim 5. Appropriate correction is required.
	Claim 1 lines 24-27 recite “based on comparison between position information with respect to the nodes in the route and position information representing the intersection regions” while lines 8-9 recite “identify position information of a plurality of nodes” and lines 16-17 “comprises position information representing an intersection region”. It is unclear to the examiner if the position information in lines 24-27 refer to the same position information as recited in lines 8-9 and lines 16-17. The examiner recommends changing lines 24-27 to “based the position information with respect to the nodes in the route and the position information representing the intersection regions.” The same rational applies to claim 5. Appropriate correction is required.
	Claim 1 lines 12-13 recite “a judgment unit configured to judge sections on the route” while lines 30-32 recite “the judgment unit judges whether or not the vehicle control map data exists for a given section on the route”. It is unclear to the examiner if the given section on the route in lines 30-32 refer to the same section on the route as recited in lines 12-13. The examiner recommends changing lines 30-32 to “for the given section on the route”. The same rational applies to claim 5. Appropriate correction is required. 
	Claim 1 lines 28-30 recite “the presence or absence of the vehicle control map data at a position that corresponds to the particular intersection” while lines 23-24 recite “having a position that can be judged to match a position within the intersection region”. It is unclear to the examiner if the position in lines 28-30 refer to the same position as recited in lines 23-24. The examiner recommends changing lines 28-30 to “at the position that corresponds to the particular intersection”. The same rational applies to claim 5. Appropriate correction is required.
	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as cited above.

With respect to claims 1, 2, and 5, the claim limitations “route search map data storage unit”, “vehicle control map data storage unit”, “table storage unit”, “route search unit”, the judgment unit”, and the “start point search unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared towards hardware structures of the device/server or if they are geared towards software codes or blocks. The metes and bounds of the claimed limitations are vague and ill-defined which renders the claims indefinite. Furthermore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1 and 5, the claims recite “identifying position information of a plurality of nodes corresponding to intersections on a route, and link data connecting the nodes, using the route search map data”, “judging sections on the route for which the vehicle control map data exists, which is used for vehicle control, wherein the presence/absence management table comprises position information representing an intersection region that is a polygonal region including an intersection in the vehicle control map data”, and “presence/absence information representing claim 2, the claims recite “wherein the table storage unit further stores a facility management table for identifying an intersection to be set as a start point of a section on the route for which the vehicle control map data exists, and wherein the vehicle control system further comprises a start point search unit configured to acquire an intersection to be set as the start point with reference to the facility management table.” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, with respect to claims 1 and 5, the limitation “identifying position information of a plurality of nodes corresponding to intersections on a route, and link data connecting the nodes, using the route search map data” in the context of the claim encompasses the user collecting information regarding a plurality of nodes corresponding to intersections on a route, link data connecting 
The limitation “judging sections on the route for which the vehicle control map data exists, which is used for vehicle control, wherein the presence/absence management table comprises position information representing an intersection region that is a polygonal region including an intersection in the vehicle control map data” in the context of the claim encompasses the user looking at a table with position information and vehicle control map data and seeing (i.e. judging) whether the vehicle control map data in the intersection exists. Similarly, the limitation “presence/absence information representing presence or absence of vehicle control map data at a position corresponding to an intersection, wherein, by searching in the route for a particular intersection having a position that can be judged to match a position within the intersection region based on comparison ZRUS19001- 53 - between position information with respect to the nodes in the route and position information representing the intersection regions, and by judging, based on the presence/absence information, the presence or absence of the vehicle control map data at a position that corresponds to the particular intersection, the judgment unit judges whether or not the vehicle control map data exists for a given section” in the context of the claim encompasses the user looking at presence/absence information in a table and seeing (i.e. judging) and comparing if the presence/absence of the vehicle control map data at a position that corresponds to a particular intersection exists. This can be done mentally by comparing two sets of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
With respect to claim 2, the limitation “wherein the table storage unit further stores a facility management table for identifying an intersection to be set as a start point of a section on the route for which the vehicle control map data exists, and wherein the vehicle control system further comprises a start point search unit configured to acquire an intersection to be set as the start point with reference to the facility management table” in the context of the claim encompasses a user collecting information with regards to a facility management table, and looking for an intersection to be set as a start point of a section on the route (which can be done on a map). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1 and 5 recite “a route search map data storage unit configured to store route search map data; a vehicle control map data storage unit configured to store vehicle control map data used for vehicle 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of “a route search map data storage unit configured to store route search map data; a vehicle control map data storage unit configured to store vehicle control map data used for vehicle control; a table storage unit configured to store a presence/absence management table” are taught in the primary prior art reference Matsumoto et al. US20170337849A1 in Para. 0026, “the data storage unit 106 stores the traffic regulation data 115 and the map data 116. Assume herein that the data storage unit 106 is a hard disk drive” and Para. 0056, “road link/intersection management table”. Accordingly, the step of storing data and storing data on a table is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



As per claim 5, the claim limitation recites “computer-readable recording medium”.  However, the usage of the phrase “computer-readable recording medium” is broad enough to include both “non-transitory” and “transitory” (moving electrons, etc) media.  The specification does not clearly limit the utilization of a non-transitory computer readable medium (Specification, Para. 0014) and, thus does not constitute functional descriptive material. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
            The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even 
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto et al. US20170337849A1 (henceforth Matsumoto).

Regarding claim 1,
Matsumoto discloses:
A vehicle control system (See Para. 0022, “a vehicle incorporating a controller that controls…”), comprising: a route search map data storage unit configured to store route search map data; (See Para. 0026, “the data storage unit 106 stores the traffic regulation data 115 and the map data 116. Assume herein that the data storage unit 106 is a hard disk drive”)
a vehicle control map data storage unit configured to store vehicle control map data used for vehicle control; (See Para. 0039, “The path planning unit 108 generates path data based on the map data information stored in the map buffer 114, and sends the path data to the control unit 111.” Vehicle control map data is stored for vehicle control by the control unit 111 (See Fig. 1, the control unit 111 is part of vehicle 101) and the vehicle moves according to the path data (Para. 0058.)
a table storage unit configured to store a presence/absence management table; 
(See Figs. 4A-4B, and Para. 0056, “road link/intersection management table”. Further see Para. 0059, “the filter setting unit 109 checks whether or not there is intersection data for road links.”)
a route search unit configured to identify position information of a plurality of nodes corresponding to intersections on a route, and link data connecting the nodes, using the route search map data; (See Para. 0030, “the path information of the map data 116 is represented by a graph structure including road link information corresponding to a center line of each lane of a roadway and intersection information (node information) corresponding to an end point (intersection) in a section of the roadway. “ and Para. 0048, “in a graph structure in which each road link is considered to be an arc and a section where road links are connected to each other is considered to be a node,”)
and a judgment unit configured to judge sections on the route for which the vehicle control map data exists, which is used for vehicle control, wherein the presence/absence management table comprises position information (See Fig. 4A-4B and Para. 0059, “in the area filter setting processing (227), first, the filter setting unit 109 determines whether or not the intersection is associated with road links constituting a path along which the vehicle is planned to move (213). The term “associated” refers to a case where intersection data can be referred to from road link data, for example, like intersection data 405 included in data of the road link B (402) illustrated in FIG. 4B (assuming herein that a substance 407 of intersection data can be acquired from the data 405). This indicates a case where a road link, such as the road link 302 illustrated in FIG. 3, is present in the intersection. As described above, the filter setting unit 109 checks whether or not there is intersection data for road links.” Sections on the route for which vehicle control map  representing an intersection region that is a polygonal region including an intersection in the vehicle control map data, (See Para. 0061, “For example, for the road link 302, data of intersection outline coordinates 408 (FIG. 4B) is acquired. The intersection outline coordinates are vertex coordinates of a polygon provided so as to include the intersection.”)
 and presence/absence information representing presence or absence of vehicle control map data at a position corresponding to an intersection, wherein, by searching in the route for a particular intersection having a position that can be judged to match a position within the intersection region based on comparison ZRUS19001- 53 - between position information with respect to the nodes in the route and position information representing the intersection regions, 
(See Para. 0061, “it is checked whether or not there is intersection data for the road link. When the intersection data is included, the road link is determined to pass through the intersection. In this case, the filter setting unit 109 acquires intersection outline coordinates of the intersection that can be referred to from the road link (214). For example, for the road link 302, data of intersection outline coordinates 408 (FIG. 4B) is acquired.” Further see Para. 0064-0066.)
and by judging, based on the presence/absence information, the presence or absence of the vehicle control map data at a position that corresponds to the particular intersection, the judgment unit judges whether or not the vehicle control map data exists for a given section on the route.
the acquisition range of the map data is set based on the path data.”  Wherein the vehicle moves according to the path data (Para. 0058), which is based on the map data information stored in the map buffer 114 (Para. 0039).)

Regarding claim 5,
Matsumoto discloses the same limitations as recited above in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Igumnov et al. US20170199048A1 (henceforth Igumnov)

Regarding claim 2,
Matsumoto discloses the limitations as recited above in claim 1. Matsumoto does not specifically state wherein the table storage unit further stores a facility management table for identifying an intersection to be set as a start point of a section on the route for which the vehicle control map data exists, and wherein the vehicle control system further comprises a start point search unit configured to acquire an intersection to be set as the start point with reference to the facility management table.
However, Igumnov teaches:
wherein the table storage unit further stores a facility management table for identifying an intersection to be set as a start point of a section on the route for which the vehicle control map data exists, and wherein the vehicle control system further comprises a start point search unit configured to acquire an intersection to be set as the start point with reference to the facility management table.
 to obtain a plurality of determined route speeds for each of the available route segments, and then the plurality of determined route speeds are averaged to obtain an average route speed for each of the available route segments.”)

It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Igumnov to include wherein the table storage unit further stores a facility management table for identifying an optimal route comprised of a plurality of route segments leading to a destination by selecting the minimum total route time (Para. 0002, Igumnov). This would improve to estimation of the arrival time, especially in a common situation such as depicted in Fig. 1 (See Para. 0004, Igumnov).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inaba et al. US20160027305A1 discloses road coordinate data showing position coordinates on a road required for the processing of map matching based on a current position of the electronic device 2, and road map data (for example, a plurality of links in which nodes, positions, and orientations are matched, link costs, road shapes, and road types, traffic light information representing the presence/absence of traffic lights at each intersection.(Para. 0076)
Sekine et al. US8,239,355B2 discloses a map data update method for updating nationwide updated version map data using route-specific update data. This method has a step of creating route-specific update data, comprising update data for all routes which have been newly opened since the time of release of the nationwide 
Yamashita et al. US20120136570A1 discloses a device for automatically generating route restriction information of intersections between main roads and narrow streets, and a method therefor. With respect to a specific intersection which is an intersection between a main road and a narrow street, firstly, it is determined to prohibit a right turn and passing through the intersection. Under these conditions, when it is sufficiently confirmed, by using external information, that the right turn and passing through the intersection can be allowed at the specific intersection, the route restriction regarding the direction is released. (Abstract)
Kluge et al.
Nomura US20050270306A1 discloses map-related information includes a compilation of a plurality of information elements of a single type; the map-related information can be updated in units of the individual information elements at the map data processing apparatus; and the map-related information includes management information used to manage the map-related information, which is also updated when the map-related information is updated in units of the individual information elements. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669